Citation Nr: 1417869	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  09-40 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had active military service from June 1968 to March 1970 and January 1978 to September 1992, with additional service with the U.S. Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is warranted for additional development of the Veteran's claim.  The Veteran filed for an increased disability rating for his service-connected bilateral hearing loss in February 2008.  In conjunction with his claim, he underwent VA examination in April 2008 and November 2009.  He perfected his appeal in October 2009, and his claims file was forwarded to the Board in January 2010.  

The Board immediately forwarded the Veteran's claims file to his representative for the submission of an Informal Hearing Presentation.  Unfortunately, the Veteran's claims file was just recently returned to the Board.  As a consequence, it has been approximately four and a half years since the Veteran's hearing loss was last examined.  VA is generally required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Furthermore, it is unclear from the November 2009 VA examination report whether the examiner asked the Veteran to describe the situation(s) in his daily life in which his hearing loss created the most difficulty, or the impact of his hearing loss on his occupational environment.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Although the examination report discusses the Veteran's work duties, it fails to indicate the impact his hearing loss has thereon.

Consequently, the Board finds that it does not have evidence of the current level of the Veteran's service-connected bilateral hearing loss and remand is warranted to obtain a thorough and contemporaneous medical examination.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Since it is necessary to remand this case for an examination, the Board concludes further efforts must be made to obtain possibly relevant evidence, as detailed below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his bilateral hearing loss since 2009.  After securing the necessary release, the obtain these records.

2.  After obtaining any identified and available additional evidence, schedule the Veteran for VA audio examination.  The claims file must be provided to and reviewed by the examiner.

The examination should be conducted by a VA audiologist for the purpose of ascertaining the current severity of the Veteran's service-connected bilateral hearing loss.  The examiner should perform a complete audiological evaluation. The examiner should elicit information as to the effect the Veteran's hearing loss has on his activities of daily living, including work and social activities.  If speech discrimination testing is inappropriate, the examiner should indicate the reason for which such was not performed.

3.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

